     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 1 of 35



 1   Jeffrey J. Toney (admitted pro hac vice)
     jtoney@kasowitz.com
 2   Ralph E. Gaskins (admitted pro hac vice)
     rgaskins@kasowitz.com
 3   Paul G. Williams (admitted pro hac vice)
     pwilliams@kasowitz.com
 4   KASOWITZ BENSON TORRES LLP
     1349 West Peachtree Street NW, Suite 1500
 5   Atlanta, Ga 30309
     Telephone: (404) 260-6080
 6   Facsimile: (404) 260-6081

 7   Lyn R. Agre (SBN 178218)
     lagre@kasowitz.com
 8   Margaret A. Ziemianek (SBN 233418)
     mziemianek@kasowitz.com
 9   KASOWITZ BENSON TORRES LLP
     101 California Street, Suite 2300
10   San Francisco, California 94111
     Telephone: (415) 421-6140
11   Facsimile: (415) 398-5030

12   Attorneys for Plaintiff RIDEAPP, INC.
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15   RIDEAPP, INC.,                                    Case No. 3:18-CV-07152-JST
16                   Plaintiff,                        SECOND AMENDED COMPLAINT
17   v.

18   LYFT, INC.
                     Defendant.
19

20

21

22          In 1999, Georgia Tech Engineering Professor Stephen Dickerson conceived of a

23   passenger-centric transportation system to provide greater convenience and service to customers,

24   and to reduce the social and personal costs of commuting. His system integrated cell phones, the

25   Global Positioning System, and automatic billing technology to allow a passenger who needed a

26   ride to be connected to various methods of transportation to complete a desired trip, including an

27   available driver and direct access to different types of shared vehicles. The system he envisioned

28
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 2 of 35



 1   would identify the passenger to the driver or vehicle and vice versa, estimate connection and

 2   arrival times, and automatically bill the passenger in a safe and secure manner that required no

 3   cash to change hands.

 4          In April 2000, he filed an application for a patent on the transportation system he invented.

 5   He was awarded U.S. Patent No. 6,697,730 (the “’730 Patent”) to protect his ideas, and he later

 6   incorporated RideApp (“RideApp” or “Plaintiff”) to develop that transportation system.

 7          Over a decade after Professor Dickerson filed his patent application, in 2012, defendant

 8   Lyft, Inc. (“Lyft”) was formed. As explained herein, the core of Lyft’s business and technical

 9   platforms, for its rideshare and bikeshare services practice the transportation system of Professor

10   Dickerson’s invention; without that system, Lyft literally cannot operate.           Throughout its

11   existence, Lyft has egregiously infringed the ’730 Patent without paying any compensation to

12   Professor Dickerson, despite earning up to $1 billion in annual revenue. Professor Dickerson

13   seeks that compensation through this lawsuit.

14          A.      NATURE OF ACTION

15          1.      This is an action for patent infringement under the patent laws of the United States,

16   Title 35 of the United States Code, arising from Defendant’s infringement of one or more claims

17   of United States Patent No. 6,697,730 (the “’730 Patent”) (a true and correct copy is attached

18   hereto as Ex. A).

19          B.      PARTIES

20          2.      Plaintiff RideApp, Inc. (“RideApp”) is a company organized and existing under

21   the laws of the State of Delaware with a place of business at 227 Sandy Springs Place, Suite D-

22   273, Sandy Springs, Georgia 30328. RideApp is involved in the commercial implementation of

23   the ’730 Patent to reduce the social costs of traffic congestion and inefficient travel, as more fully

24   described below.

25          3.      Defendant Lyft, Inc. (“Lyft”) is a company organized and existing under the laws

26   of the State of Delaware but with a principal place of business at 185 Berry Street, Suite 5000,

27   San Francisco, CA 94107. Lyft’s agent for service of process is CT Corporation System, 818

28                                              -2-
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 3 of 35



 1   West Seventh Street, Suite 930, Los Angeles, CA 90017. Lyft is a publicly-traded, for-profit

 2   corporation that provides on-demand transportation services to individuals.

 3           C.      JURISDICTION AND VENUE
 4           4.      This action arises under the patent laws of the United States, Title 35 of the United

 5   States Code. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 6   §§ 1331 and 1338(a).

 7           5.      This Court has personal jurisdiction over the Defendant because, inter alia, Lyft

 8   maintains a regular and established place of business in this judicial district, Lyft transacts

 9   business in this district and has sufficient minimum contacts within the forum as a result of its

10   business conducted within this judicial district. Defendant also has engaged in infringing conduct

11   within or directed at this district.

12           6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b).

13           D.      FACTS AND BACKGROUND

14                   1.      Professor Dickerson Invented A Coordinated Transportation System
                             To Minimize The Social Costs Of Traffic Congestion, Which He
15                           Patents.
16           7.      Professor Stephen Dickerson received his Sc.D. degree from MIT in 1965. He was

17   then hired as an Assistant Professor at Georgia Institute of Technology (“Georgia Tech”) in the

18   George W. Woodruff School of Mechanical Engineering. Prof. Dickerson developed the first

19   commercially available vanpools in the Atlanta area in 1975. Prof. Dickerson retired from

20   Georgia Tech as a Professor Emeritus in 1996.

21           8.      In approximately August 2006, Professor Dickerson donated $1.5 million in

22   proceeds from another invention to Georgia Tech to endow a chair in urban transportation for a

23   professor to study and develop further transportation solutions.

24           9.      Around the time of his invention, Prof. Dickerson had serious concerns about the

25   social costs of urban transportation, such as traffic congestion, environmental impacts, costs of

26   and impact on infrastructure, travel time and uncertainty, and high costs of individual

27   transportation borne by families. Indeed, during this period, the city of Atlanta was undergoing

28                                                -3-
                                     SECOND AMENDED COMPLAINT
                                       CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 4 of 35



 1   explosive growth, with the increasingly negative effects of traffic usually attendant to such rapid

 2   expansion. Over a decade before companies like Lyft began operations, Professor Dickerson was

 3   a pioneer in developing the radical idea of what we have come to know as ride- and vehicle-

 4   sharing services.

 5          10.     Prof. Dickerson invented an automated transit system that uses wireless, hand-held

 6   devices to hail vehicles; includes integrated global positioning system (GPS or other wireless

 7   locating technology, collectively “GPS” (see, e.g., ’730 Patent at col. 5 ll. 13-15; col. 11 ll. 42-

 8   48)); provides matching and billing for rides; provides for an automated, cash-free transaction;

 9   and, with respect to automobiles, advises both the driver and the passenger of each other’s GPS

10   location and the time at which a driver is anticipated to arrive, and with respect to shared vehicles,

11   advises the user of the availability and location of the vehicle.

12          11.     Professor Dickerson is listed as the sole inventor of the ’730 Patent.

13          12.     On February 24, 2004, the United States Patent and Trademark Office (“USPTO”)

14   issued the ’730 Patent, entitled “Communications and Computing Based Urban Transit System.”

15   The application that issued as the ’730 Patent was filed on April 4, 2001, with priority claimed to

16   a provisional patent application U.S. Ser. No. 60/273,286, also entitled “Communications and

17   Computing Based Urban Transit System” (filed on March 1, 2001) and originally to U.S. Ser. No.

18   60/194,416, entitled “Communications and Computing Based Urban Transit System” (filed on

19   April 4, 2000).

20          13.     As a faculty member of Georgia Tech, Professor Dickerson was initially obligated

21   to assign his ’730 Patent to the Georgia Tech Research Corporation, and this assignment was

22   recorded by the USPTO on April 4, 2001. The Georgia Tech Research Corporation made no

23   effort to enforce the ’730 Patent against any infringing parties during the time that it held the

24   patent by assignment.

25          14.     In early 2018, then retired but still interested in pursuing further development of

26   the claimed technology, Professor Dickerson was able, in discussions with the Georgia Tech

27   Research Corporation, to have the ’730 Patent assigned back to him. This was accomplished in

28                                              -4-
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 5 of 35



 1   an assignment recorded on February 20, 2018, with a corrected assignment subsequently recorded

 2   on April 26, 2018. Professor Dickerson subsequently assigned the ’730 Patent to his newly

 3   formed transportation company, RideApp, Inc., with a recording date of May 7, 2018 in the

 4   USPTO.

 5           15.    RideApp is the current owner by assignment of all right, title, and interest in and

 6   to the ’730 Patent and has standing to sue for the past, present, and future infringement of the

 7   ’730 Patent. The claims of the ’730 Patent are valid and enforceable.

 8                  2.       Professor Dickerson Invented A System That Integrated Location
                             Technology And Provided For Secure, Automated Allocation And
 9                           Billing.
10           16.    The claims of the ’730 Patent are directed to an improved transit system that uses

11   wireless communication devices, novel and specific allocation and billing processes, passenger

12   and driver location, and dynamic updating and tracking to (1) reduce wait times, (2) reduce transit

13   time uncertainty, (3) minimize vehicle backtracking, (4) provide real-time communication among

14   the passenger, driver, and system, (5) provide a convenient automated payment system for both

15   driver and passenger, and (6) provide enhanced passenger and driver security. The system of his

16   invention successfully addressed many of the social costs associated with the then-existing

17   transportation system.     Prof. Dickerson’s invention improved the area it targeted—transit

18   systems—and revolutionized the industry.

19           17.    As set forth in the ’730 Patent, the transportation systems of April 2000 imposed

20   enormous economic and social costs. The transportation systems of the time were singular

21   sources of air, water and noise pollution. Personal transportation was also expensive in a unique

22   way: the costs of purchasing, maintaining, owning, operating, and insuring motor vehicles were

23   a serious burden on most of society, and was so inefficient that, by some estimates, most

24   passenger vehicles sat, idle and unused, more than 90% of the time. All of the above rested on

25   the costs associated with building and maintaining infrastructure: highways, parking spaces, and

26   a fuel infrastructure. (’730 Patent at col.1 l.31-col.2 l.6.)

27

28                                               -5-
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 6 of 35



 1          18.     Mass transit systems impose many of the same costs. Further, mass transit imposes

 2   high costs of installation, particularly rail systems, which are extremely expensive to install in

 3   highly populated areas, if the necessary land and easements can even be obtained, and extremely

 4   difficult to use in less populated areas. Further, such systems inevitably have widely-spaced travel

 5   schedules, inefficiencies, and uncertainties that make use by many consumers inefficient and

 6   time-prohibitive. (’730 Patent, col.2 ll.7-51.)

 7          19.     At the time of Professor Dickerson’s invention, time uncertainty and long wait

 8   times were serious problems with transit systems. Transit systems at that time, including taxi and

 9   limo dispatch, consisted of calling a dispatch company operator and waiting for a vehicle to arrive

10   at a specified location. Alternately, when using mass transit such as buses or trains, the passenger

11   would wait at a fixed location, such as a bus stop. In none of these systems did the passenger

12   have a means of determining when the transit vehicle would actually arrive or of determining

13   where it was located. It was a common problem at the time of the invention for a passenger to

14   have to wait in the dark while not knowing whether the summoned taxi, limo, or a bus on a

15   designated route was near—or even if it was coming at all. (See, e.g.,’730 Patent at col.7 ll.15-

16   19 (“[U]nder current situations most operate on fixed time schedules because passengers are

17   without cell phones according to the present system, and must depend on portable time pieces

18   (watches) and predetermined, but perhaps unreliable, schedules.”).)

19                  3.      Professor Dickerson Anticipated Regulatory And Technological
                            Advances.
20

21          20.     As of April 2000, the regulatory and technical landscape was challenging but

22   evolving. Technologists at the time looked to cellphones and GPS to facilitate transportation

23   improvements, and there are references to those attempts in the prior art. Cellphones were not

24   “smart phones” in the modern sense. And cellphone usage was largely limited to the geography

25   that the particular carrier supported, that is, where the carrier had erected its own towers.

26          21.     Some prior artisans looked to the GPS system to track, for example, delivery

27   trucks, but that was not a practical technology for the passenger to use. They also looked to the

28                                              -6-
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 7 of 35



 1   GPS system to determine mass transit vehicle arrival times, and therefore scheduling. GPS

 2   receivers were only receivers— they could not transmit radio signals. The receivers were bulky,

 3   as were their antennae, and used enormous amounts of power. To acquire GPS signal, the

 4   antennae needed a clear view of the sky and several minutes to acquire the satellite signals.

 5          22.        In 2000 GPS was also imprecise. It could reliably determine location to within

 6   300+ meter radius. In fact, the United States Air Force, which controls the GPS system,

 7   intentionally degraded GPS accuracy for civilian uses worldwide (so called “Selective

 8   Availability”).             (See      Ex.       P,     “GPS        Accuracy,”       (available      at

 9   https://www.gps.gov/systems/gps/performance/accuracy/ (last accessed June 11, 2019)).)

10          23.        The cellphone system itself allowed “crude” location abilities, as noted in the ’730

11   Patent, but it was no more precise than GPS at the time. (’730 Patent at col.11 ll.43-55.)

12          24.        In 2000 it was known that the cellphone system was soon going to allow for

13   location and tracking of cellphones with precision. The Wireless Communications and Public

14   Safety Act of 1999 required cellphone carriers to provide for precise locations of cell phones such

15   that emergency response systems could locate and respond. And the month after Professor

16   Dickerson filed his patent application, the president signed an order essentially ending Selective

17   Availability. (See Ex. P.)

18                     4.     Professor Dickerson’s Solution Was To Invent The Unified Billing and
                              Transportation System Described In The ’730 Patent.
19          25.        Professor Dickerson’s invention includes an innovative combination of hardware
20   and software designed to implement all aspects of his novel and improved transit system,
21   including a wireless means of “allocation”[1], a specific software solution, “location” technology,
22   cellphones, and a unique “central assignment system” (which he calls a “central data system”
23   when it is further enhanced with a database containing passenger parameters.) (See, e.g., ’730
24   Patent at Figure 2; col.7 l.65 -col.8 l.7; Table 1, col.21-22.) Unlike any transit system before it,
25   this system monitors both the passenger and vehicle information and provided communications
26   with each to allow for more precise times of pickup; dynamically updates schedules, routes, and
27   loading; alerts the passenger and driver of the other’s location and/or ETA; detects the proximity
28                                                   -7-
                                   SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 8 of 35



 1   of the passenger and alerts the passenger of the proximity of the car; and provides automatic cash-

 2   free, credit-card-free billing/invoicing. (See ’730 Patent at col.7 ll.47-64; col.14 ll.29-40; Table

 3   1, col.21-22) (“Notify Passenger”, “Updates”; “Report Position”); col.23 ll.30-33.) These novel

 4   features are reflected in the ’730 Patent’s claims. (See, e.g., ’730 Patent, Claim 2(b) (“a plurality

 5   of communication devices for providing wireless communication between passengers, vehicles,

 6   and the central data system in connection with the passenger transportation usage”); Claim 6(c)

 7   (“a wireless means of detecting the proximity of the passenger and alerting the passenger of the

 8   proximity of the vehicle”); Claim 3(d) (“a wireless means of informing the passenger of the

 9   assignment and updated expected arrival time”); Claim 2(a) (“a central data system for tracking

10   passenger transportation vehicle usage and distributing periodic invoices for the usage”); see also

11   Claim 3(b); Claim 6(b).) The use of wireless communication devices for communication among

12   drivers, passengers, and a central data system was not routine or conventional in circa-2000 transit

13   systems, nor was this feature well-known in the industry. Never before had on-demand transit

14   been available with the push of a button on a handheld, wireless device. Never before had a

15   transit system offered dynamic scheduling and tracking of proximity and ETA – not only of the

16   vehicle, but of the passenger; these capabilities likewise were not routine or conventional.

17          26.     The specification of the ’730 Patent explains in detail how long passenger wait

18   times and time uncertainty were problems with prior art transit systems, providing several

19   examples of how the claimed invention solved these problems. (See, e.g., ’730 Patent at col.2 ll.

20   23-25 (“One reason for this inefficiency is that fixed bus routes are so tied to traffic that it is

21   virtually impossible to maintain a satisfactory schedule.”); col.3 ll.25-31 (“Conventional ride-

22   sharing and bus-rail transit have poor performance relative to the expectations of the public,

23   primarily because of the perceived extensive total travel time and uncertainty in the trip time

24   (mainly a function of uncertainty in vehicle arrival times”).); col.6 ll.17-20 (“The present transit

25   system provides other advantages over the prior art, including among others, the ability to make

26   trip time uncertainty (including waiting times), in the order of a few minutes”); col.7 ll.15-19

27   (“[U]nder current situations most operate on fixed time schedules because passengers are without

28                                              -8-
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 9 of 35



 1   cell phones according to the present system, and must depend on portable time pieces (watches)

 2   and predetermined, but perhaps unreliable, schedules.”); col.7 ll. 62-64 (“Waiting time for trips

 3   is known to have a particularly high social penalty for passengers. Similarly, uncertainty of times

 4   has a particularly high social penalty.”); col.8 ll. 19-22 (“It is another object of the present

 5   invention to provide a more efficient and effective route assignment process that minimizes

 6   vehicle backtracking and makes the most efficient use of the vehicles which service transit

 7   requests.”); col.8 ll.22-27 (“It is another object of this invention to minimize uncertainty and wait

 8   times associated with shared-ride, mass transit, and car rental…”); col.11 ll.63-65 (“The system

 9   monitors the locations of all vehicles in order to provide accurate, real-time information on when

10   a passenger will be picked up.”); col.14, ll.33-40 (“The central assigning system can communicate

11   updated passenger and vehicle information directly to vehicles and drivers…As people approach

12   the vehicle, the central assigning system can verify that expected persons are present based on

13   received location data of passengers and vehicles.”); col.15 ll.41-43 (“The system in step 512 then

14   updates the pickup times for that reservation as it dynamically updates with new vehicle and

15   passenger information”); col.16 ll.1-2 (“the system will notify the passenger with updates”);

16   col.16 ll.22-23 (“The central assigning system updates the vehicle with real-time traffic situations

17   and updated passenger pick up needs.”); Abstract (“real-time command and control of passengers

18   and vehicles”); Table 1, “Report Position”; Claim 2(c) (“a wireless means of on-demand

19   allocation of a passenger to a specific vehicle through the central data system”); Claim 3(d) (“a

20   wireless means of informing the passenger of the assignment and updated expected arrival time”);

21   Claim 6(c) (“a wireless means of detecting the proximity of the passenger and alerting the

22   passenger of the proximity of the vehicle.”).)

23          27.     The ’730 patent’s novel “allocation” process also provides a solution to the long

24   passenger wait times and time uncertainty problems described in the specification. The claimed

25   “allocation” is a function of the wireless communication devices, interfaced with the central

26   assigning system and a database, in which, at least, a passenger is assigned to a vehicle, and vice

27   versa, based on current passenger information (including passenger parameters, whether saved on

28                                              -9-
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 10 of 35



 1   the central assigning system or dynamically entered by the passenger), current transit parameters,

 2   and current vehicle data. (See, e.g., ’730 Patent col.14, ll.4-13 & FIGS. 5 & 6 (“[T]he central

 3   assigning system processes the trip request received from the passenger. The central assigning

 4   system integrates information automatically transmitted from the passenger[’]s communication

 5   device or information. The automatically transmitted information is information that need not be

 6   specifically entered and transmitted by the passenger. Exemplary transmitted data includes but

 7   is not limited to location data, passenger specific data such as travel preferences and billing

 8   preferences.”)

 9          28.       The allocation process is reflected in the ’730 Patent’s claims. (See, e.g., ’730

10   Patent, Claim 2(c) (“a wireless means of on-demand allocation of a passenger to a specific vehicle

11   through the central data system.”); see also Claim 3(c). Because of the invention’s unique

12   allocation process, passengers know when their vehicle is close, and uncertainty regarding wait

13   times is reduced.

14          29.       The ’730 patent’s novel allocation system was inventive and not routine,

15   conventional, or well-known in the industry. No prior art system used location technology for

16   both the passenger and driver to allow for such an allocation process. Even New York taxicabs

17   were not fitted for GPS until 2004. (See Ex. C, The Appeals Court Ruled that The City Can

18   Monitor      Taxis   with   GPS,     YellowCabNYC.com,        Sept.   1,   2016,    (available    at

19                https://www.yellowcabnyctaxi.com/blog/appeals-court-rules-city-can-monitor-taxis-

20   movements-with-gps) (“New York Taxicabs were fitted for GPS back in 2004…”); see also Ex.

21   D, Annie Karni, Cabbies May Strike to Protest Mandatory GPS Systems, The Sun, Aug. 24, 2007,

22   (available     at     https://www.nysun.com/new-york/cabbies-may-strike-to-protest-mandatory-

23   gps/61245/).) In fact, no prior art system used a novel allocation process like the one in Professor

24   Dickerson’s invention, where locating technology used both passenger and driver location in the

25   allocation process. As of 2000, GPS had only been incorporated into a single cell phone—the

26   Benefon ESC! (sold in Europe)—and the idea of incorporating it into a transit system was

27   forward-thinking, to say the least. In inventing a transit system integrating GPS and cell phones,

28                                               - 10 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 11 of 35



 1   Dr. Dickerson saw something that, at the time, no one else saw. No transit system at the time of

 2   the invention incorporated “digital cellular communication, GPS locating technology, and digital

 3   computers to provide real-time command and control of passengers.” (’730 Patent at col.1 ll.18-

 4   21.)

 5          30.     The specification of the ’730 Patent explains in detail how the invention of the

 6   ’730 Patent provides a solution to security problems inherent in prior art transit systems, providing

 7   several examples of how the invention improves the state of transit systems with respect to

 8   security. (See, e.g., ’730 Patent at col.5 ll.16-19 (“For communication devices of item 5,

 9   passenger communication devices can be provided with low transmit power on request to identify

10   the person (if enabled) so as to be able to tell who is in a vehicle or using a rental car.”); col.12

11   ll.53-55 (“Security subsystems of the present transit system can identify non-users and criminal

12   activity of passengers thus reducing such irregular activity.”); col.14 ll.37-40 (“As people

13   approach the vehicle, the central assigning system can verify that expected persons are present

14   based on received location data of passengers and vehicles.”); col.23 ll.30-33 (“Further, [no prior

15   art systems] allow a passenger to electronically identify himself to the system for primary purpose

16   of automatic billing, and also to help with security and dynamic scheduling.”); Claim 3(d) (“a

17   wireless means of informing the passenger of the assignment and updated expected arrival time”);

18   Claim 6(c) (“a wireless means of detecting the proximity of the passenger and alerting the

19   passenger of the proximity of the vehicle.”).) In addition, the automated billing provided by the

20   patent augments security because neither the driver nor the passenger need to carry cash or credit

21   cards—a great improvement over the transit systems circa 2000. (See, e.g., ’730 Patent at col.16

22   ll.17-38; col.20 ll.29-37; col.23 ll.16-34.) The ability for the passenger to receive dynamic

23   updates regarding a vehicle’s time of arrival and its proximity also provided for amplified security

24   because it provided greater time certainty, shorter wait times, and allowed the customer to obtain

25   dynamic updates regarding the ETA of the vehicle, its current location, and the identity of the

26   vehicle and its driver. (See, e.g., ’730 Patent at col.14 ll.29-40.) The automated billing provided

27   by the patent enhances security because neither the driver nor the passenger need to carry cash or

28                                              - 11 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 12 of 35



 1   credit cards. (See, e.g., ’730 Patent at col.16 ll.17-38; col.20 ll.29-37; col.23 ll.16-34.) Dynamic

 2   updates of location and vehicle proximity also enhanced security because passengers reliably

 3   knew the ETA of the vehicle, its current location, and the identity of the vehicle and its driver.

 4   (See, e.g., ’730 Patent at col.14 ll.29-40; Claims 2(b), 2(c), 3(b), 3(c), 6(b), 6(c).)

 5           31.     These novel, security-enhancing features are reflected in the ’730 Patent’s claims.

 6   (See, e.g., ’730 Patent at Claim 2(b) (“a plurality of communication devices for providing wireless

 7   communication between passengers, vehicles, and the central data system in connection with the

 8   passenger transportation vehicle usage”); Claim 2(c)(“a wireless means of on-demand allocation

 9   of a passenger to a specific vehicle through the central data system”); Claim 3(d) (“a wireless

10   means of informing the passenger of the assignment and updated expected arrival time”); Claim

11   6(c) (“a wireless means of detecting the proximity of the passenger and alerting the passenger of

12   the proximity of the vehicle”); see also Claims 3(b); 3(c); 6(b).

13           32.     The security-enhancing features of the ’730 Patent were inventive, and provided

14   greater security for both drivers and passengers. For example, no prior art transit system provided

15   “a wireless means of detecting the proximity of the passenger and alerting the passenger of the

16   proximity of the vehicle,” provided electronic identification, or provided automated billing. Nor

17   were these features well understood or routine in the industry. Indeed, in July 2000, 50 yellow

18   cabs in New York City had just begun taking credit cards. (See Ex. E, Edward Wong, Yellow

19   Cabs    Start   to   Take    Credit   Cards,    N.Y.    Times,    July    14,   2000      (available   at

20      https://www.nytimes.com/2000/07/14/nyregion/yellow-cabs-start-to-take-credit-cards.html).)

21   The idea of an automated credit-card-free, cash-free transaction was far beyond the industry’s

22   horizon.

23           33.     The specification explains in detail the need for a convenient billing system for

24   transit systems. (See, e.g., ’730 Patent at col.8 ll.32-34) (“It is another objective of this invention

25   to provide a convenient access and billing system for all modes of travel…”). The specification

26   explains that electronic identification of the passenger will be used for automatic billing. (See

27   ’730 Patent at col.23 ll.30-32.) The patent explains at length the various ways that automatic

28                                               - 12 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 13 of 35



 1   billing can occur—via utility-style billing, automatically charged to credit cards, or payment at

 2   the time the trip occurs. (See, e.g., ’730 Patent at col.18 ll.43-45; col.18 ll.4-17.) The specification

 3   notes, “[i]t is a great convenience not to need to make payment by cash, tokens, or credit cards

 4   each time a trip or segment of trip is made.” (’730 Patent at col.5 ll.42-44.) The patent’s focus

 5   on automatic payment—which no prior art transit system provided—is also seen in the patent

 6   claims. The invention’s cash-free, credit-card free payment is also seen in the patent’s claims.

 7   (See, e.g., claims 2(a) (“distributing periodic invoices”); 1(e) (“a automatic means of billing for

 8   the use of the vehicle.”)

 9           34.    The specification explains in detail the infrastructure problems and financial

10   burdens with the prior art systems—where so many people individually owned cars. For example,

11   “retail and establishments and business centers necessitate substantial spacing to accommodate

12   parking for cars.” (’730 Patent at col.1 l.65-col.2 l.6.) “The largest monthly expense for many

13   families is the cost of acquiring and operating motor vehicles. Repair costs and insurance add to

14   the financial burdens associated with individual transportation vehicles.” (’730 Patent at col.1

15   ll.48-53.) The transit system invented by Professor Dickerson minimizes social costs such as trip

16   times, economic costs, and convenience and “has total economic and social costs that are much

17   less than those associated with conventional mass transit systems[.]” (See ’730 Patent at col.6

18   ll.11-14.)

19           35.    The invention disclosed in the ’730 Patent radically changes the logistics,

20   economic impacts, and efficiencies of the transportation system. The invention generally is an

21   automated and integrated communications and computing system that uses a central assigning

22   system and handheld devices to provide information between the passengers of the transit system,

23   the vehicles and/or drivers, and the central assigning system itself, which is used to move the

24   passengers between particular originating and destination sites. “The transit system preferably

25   integrates mass transit needs by providing wireless communications between the passengers of

26   the transit system, the vehicles, and the central assigning system used to move the passengers

27   between particular origination and destination sites.” (’730 Patent at col.3 ll.48-52.) The

28                                               - 13 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 14 of 35



 1   invention of the ’730 Patent is a pioneering invention, which has been extensively adopted in

 2   ride-hailing and vehicle-sharing services. As a result, the nature of transportation systems as a

 3   whole changed.

 4          36.      The invention allows a passenger to use a hand-carried device to request or locate

 5   a vehicle and a central assigning system that tracks the geographic position of all vehicles and

 6   passengers in real time, to dispatch a vehicle in response to the passenger’s request and/or provide

 7   the location of the vehicle to the requestor for the requestor’s use. “The central assigning system

 8   is capable of maximizing efficiencies in urban transportation with the information received from

 9   and sent to the passengers and vehicles.” (’730 Patent at col.4 ll.6-9.) “The system provides

10   passengers with the greatest flexibility and convenience consistent with relatively low economic

11   and environmental costs through the use of wireless communications to and from passengers,

12   vehicles and the central assigning system.” (’730 Patent at col.4 ll.9-14.)

13          37.      All of the communication devices and processors of the invention communicate

14   with each other. (See, e.g., ’730 Patent at col.7 ll.47-64; col.14 ll.29-40; col.16 ll.17-38; col.20

15   ll.29-37; Table 1, col.21-22 (“Notify Passenger”, “Updates”; “Report Position”); Claim 2(c).)

16   With this dynamic updating and interconnected communications capability, a passenger can move

17   toward a vehicle’s location—such as when the vehicle is stuck in traffic in a series of one-way

18   streets—and the system would update the vehicle’s and passenger’s proximity to one another.

19                   5.      The ’730 Patent Claims A Unified Ride–And Vehicle–Sharing System.
20          38.      The ’730 Patent includes five independent and one dependent claims.

21          39.      Independent claim 2 of the ’730 Patent is representative. It claims:

22                An automated system for providing unified billing for passenger
                     transport comprising:
23
                  (a) a central data system for tracking passenger transportation vehicle
24                    usage and distributing periodic invoices for the usage; and
                  (b) a plurality of communication devices for proving wireless
25                    communication between passengers, vehicles, and the central data
26                    system in connection with the passenger transportation vehicle
                      usage; and
27

28                                               - 14 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 15 of 35


                  (c) a wireless means of on-demand allocation of a passenger to a specific
 1                    vehicle through the central data system.
 2   (’730 Patent at Claim 2, col.23 l.62 - col.24 l.23.)
 3          40.      Independent Claim 3 of the ’730 Patent is also representative. Claim 3 reads as
 4   follows:
                  An automated system for providing unified billing for passenger
 5                transport comprising:
 6
                  (a) a central data system for tracking passenger transportation vehicle
 7                    usage and distributing periodic invoices for the usage; and
                  (b) a plurality of communication devices for providing wireless
 8                    communication between passengers, vehicles, and the central data
                      system in connection with the passenger transportation vehicle
 9                    usage;
10                (c) a wireless means of on-demand allocation of a passenger to a
                      specific vehicle through the central data system; and
11                (d) a wireless means of informing the passenger of the assignment and
                      updated expected arrival time.
12
     (’730 Patent at Claim 3, col.24 ll.23-37.)
13
            41.      Independent Claim 6 of the ’730 Patent is also representative:
14
                  An automated system for providing unified billing for passenger
15                transport comprising:

16                (a) a central data system for tracking passenger transportation vehicle
                      usage and distributing periodic invoices for the usage; and
17                (b) a plurality of communication devices for providing wireless
                      communication between passengers, vehicles, and the central
18                    data system in connection with the passenger transportation
                      vehicle usage; and
19
                  (c) a wireless means of detecting the proximity of the passenger and
20                    alerting the passenger of the proximity of the vehicle.

21   (’730 Patent at Claim 6, col. 24 ll. 53-65.)
                     6.       Lyft’s Rideshare Products And Services Rely On Professor
22
                              Dickerson’s Invention.
23          42.      Lyft was founded as Zimride in 2007, and then launched as Lyft in 2012. In its
24   Form S-1 filing with the SEC, Lyft stated that in 2018, it “served over 30 million riders and nearly
25   2 million drivers, achieving $8.1 billion in Bookings and $2.2 billion in revenue.” (Form S-1
26   Offering Statement for Lyft, Inc., March 1, 2019 at 110 (excerpted and attached hereto as Ex. B);
27   the               full             document                is             available               at
28                                               - 15 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 16 of 35



 1      https://www.sec.gov/Archives/edgar/data/1759509/000119312519059849/d633517ds1.htm.)

 2   Lyft claims to have provided more than 1 billion rides using its system in the years 2016 through

 3   2018. (Ex. B, S-1, at 81.)

 4          43.     Lyft makes, uses, sells, offers for sale, and/or imports into the United States and

 5   this District products and services that practice the claims of the ’730 Patent, including but not

 6   limited to Standard Lyft, Lyft Line, Lyft Shuttle, Lyft Plus, Lyft Premier, Lyft Lux, and Lyft Lux

 7   SUV (collectively, the “Accused Ridesharing Products and Services”).

 8          44.     The foregoing Accused Ridesharing Products and Services are integrated into a

 9   system comprising a technology platform and smartphone applications to connect drivers and

10   passengers:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             - 16 -
                                  SECOND AMENDED COMPLAINT
                                    CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 17 of 35



 1   (Integrated Screen captures above and in paragraphs 45-47, 51, 55 and 59 below are illustrative

 2   of the Lyft App and the Citi Bike mobile app.                 (See, e.g., Ex. Q (available at

 3   https://www.lifewire.com/lyft-4156217 (last accessed June 14, 2019)).)

 4             45.   A passenger uses the Lyft App to request or locate a ride and, through the Lyft

 5   App, a driver accepts the request.         (See Ex. F (available at https://help.lyft.com/hc/en-

 6   us/articles/115013080028-How-to-give-a-Lyft-ride (last accessed June 11, 2019)).) When a

 7   passenger requests a ride, the Lyft App uses GPS to provide a map and allows the passenger to

 8   set   a    pickup   location.       (See   Ex.   G   (available   at   https://help.lyft.com/hc/en-

 9   us/articles/115013079988-How-to-request-a-ride (last accessed June 11, 2019)).)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                - 17 -
                                     SECOND AMENDED COMPLAINT
                                       CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 18 of 35



 1          46.     The Lyft App and/or technology platform wirelessly detect the proximity of the

 2   passenger and alert the passenger of the proximity of the vehicle. (See Ex. H (available at

 3   https://help.lyft.com/hc/en-us/articles/115013080908-How-to-get-picked-up-as-a-passenger (last

 4   accessed June 11, 2019)).) The Lyft App displays the driver’s estimated time of arrival and

 5   notifies the passenger when the driver is about to arrive. Id.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22          47.     The Lyft App and/or the technology platform automatically calculate the

23   passenger’s fare, and the fare automatically is charged to the payment method linked to the

24   passenger’s account and invoiced through that account.              (See Ex. I (available at

25   https://help.lyft.com/hc/en-us/articles/115012926507-How-to-pay-for-a-Lyft-ride (last accessed

26   June 11, 2019)).) A passenger’s receipt is automatically emailed to the passenger’s email address

27   upon completion of the trip.

28                                               - 18 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 19 of 35



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          48.     Lyft uses a plurality of communication devices—smartphones used by the

17   passengers and drivers, its technology platform, and applications—to provide wireless

18   communication between passengers, vehicles, and a central data system in order to operate its

19   passenger transit system. See supra Ex. F; Ex. H.

20          49.     Lyft uses a wireless means—the Lyft App and/or other applications running on

21   smartphones—to provide on-demand allocation of a passenger to a specific vehicle through its

22   central data system. (See Ex. J (“Ridesharing matches you with a nearby driver who will pick

23   you up and take you where you want to go.”) (available at https://blog.lyft.com/posts/how-does-

24   lyft-work (last accessed June 11, 2019)).)

25          50.     Once a driver has been assigned to a ride, the Lyft App wirelessly informs the

26   passenger of the assignment and provides information on driver proximity and arrival time. See

27

28                                             - 19 -
                                  SECOND AMENDED COMPLAINT
                                    CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 20 of 35



 1   supra Ex. J (“You’ll see a photo of your driver and the car, as well as their ETA. You can even

 2   watch as they approach on a map and call your driver if something changes.”).

 3          51.     Once a passenger enters the address or name of his/her destination, the Lyft Driver

 4   App will display the suggested route for the driver to take and an estimated time of arrival:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   See Ex. F. It can thus be seen that the technology disclosed in Professor Dickerson’s ’730 Patent

21   is absolutely core to the way in which Lyft operates its business.

22                  7.     Lyft’s Bikeshare Products And Services Rely On Professor
                           Dickerson’s Invention.
23
            52.     Lyft operates bicycle-sharing networks and services in many cities in the United
24
     States under various well-known brands, such as “Citibike,” Ford GoBike, Divvy, BlueBikes, and
25
     Capital Bikeshare. Using the infrastructure it has deployed—including many thousands of
26
     “smart” bicycles, stations, and back-end computer systems—Lyft allows user-passengers to use
27

28                                             - 20 -
                                  SECOND AMENDED COMPLAINT
                                    CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 21 of 35



 1   their smartphones to arrange for point-to-point transportation using borrowed vehicles (i.e.,

 2   “smart” bicycles). Some of the bicycles used in Lyft’s bikeshare systems are exclusively pedal-

 3   powered, while others are propelled by integrated electric motors.

 4          53.     Lyft’s bikeshare services have proven very popular. In fact, Lyft claims to be the

 5   largest bikeshare service in the United States.

 6          54.     Lyft makes, uses, sells, offers for sale, and/or imports into the United States and

 7   this District products and services that practice the claims of the ’730 Patent, including but not

 8   limited to services known as Citibike, Ford GoBike, BlueBikes, Divvy, Capital Bikeshare, Cogo,

 9   Biketown, and Niceride (collectively, the “Accused Bikeshare Services”).

10          55.     Each of the foregoing Accused Bikeshare Services are integrated systems

11   comprising a technology platform and smartphone applications to connect riders and vehicles

12   (i.e., the “smart” bicycles). As an example, a general description of the operation of one of the

13   Accused Bikeshare Services, Citibike, follows:

14

15

16

17

18

19

20

21

22

23

24

25

26   (See Ex. K (available at https://www.citibikenyc.com/how-it-works/app (last accessed June 11,

27   2019)).)

28                                             - 21 -
                                  SECOND AMENDED COMPLAINT
                                    CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 22 of 35



 1          56.     A user utilizes the Citi Bike mobile app or a Lyft account to locate a bicycle near

 2   where the user intends to start a trip. (Id.; Ex. R (available at https://help.citibikenyc.com/hc/en-

 3   us/articles/360002906051-Finding-bikes-docks-in-the-mobile-app (last accessed June 11,

 4   2019)).) The Citi Bike mobile app uses GPS and the Lyft Bikeshare technology platform to

 5   identify the locations of the user and one or more bicycles available for allocation to the user,

 6   which may be either “docked” at a fixed station, or simply free-standing in a public area, such as

 7   a sidewalk.

 8          57.     The Citi Bike mobile app and Lyft’s Bikeshare technology platform wirelessly

 9   detect the proximity of the user and alert the user of the proximity of the bicycle or dock station.

10   (See Ex. L (available at https://www.citibikenyc.com/how-it-works/docklessbronx (last accessed

11   June 11, 2019)); Ex. S (available at https://help.citibikenyc.com/hc/en-us/articles/360002909251-

12   Do-I-need-to-turn-on-location-services- (last accessed June 11, 2019)); Ex. T (available at

13   https://help.citibikenyc.com/hc/en-us/articles/115003775551-What-is-Ride-Insights-              (last

14   accessed June 11, 2019)).)

15          58.     The Citi Bike mobile app and Lyft Bikeshare technology platform also allow a

16   user to enter a destination, and inform the user of an estimated time of trip, and, for bicycles that

17   are stored in dock stations, the drop-off location nearest the user’s destination. (See Ex. M

18   (available at https://www.citibikenyc.com/how-it-works/rules-of-the-road (last accessed June 11,

19   2019)); Ex. U (available at https://help.citibikenyc.com/hc/en-us/articles/360002889132-

20   Planning-a-ride (last accessed June 11, 2019)).)

21

22

23

24

25

26

27

28                                              - 22 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 23 of 35



 1          59.     Once a user commences a trip on a Citibike bicycle, the Lyft Bikeshare technology

 2   platform ensures that the allocated bicycle is not available for allocation to another user. The

 3   bicycle only becomes available for re-allocation once the current user’s trip has been completed.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   60.    The Citi Bike mobile app and/or the Lyft Bikeshare technology platform also “push”

17   notifications and information to a user during a trip, including elapsed time, turn-by-turn

18   directions, location and destination information, trip distance, and trip end confirmation. (See Ex.

19   K; Ex. V (available at https://help.citibikenyc.com/hc/en-us/articles/115007201127-Do-I-need-

20   to-turn-on-push-notifications- (last accessed June 11, 2019)); Ex. T (“[T]he Citi Bike app will use

21   your phone’s location to record the route you take between your starting and ending Citi Bike

22   station. . . . When you remove a bike from the dock, the app begins recording your route. When

23   you dock your bike, the app stops recording any location data after that point.”).)

24          61.     The Citi Bike mobile app and/or the Lyft Bikeshare technology platform

25   automatically calculate the user’s fare for the trip, and the fare automatically is charged to the

26   payment method linked to the user’s account and invoiced through that account. (See Ex. N

27   (available at https://www.citibikenyc.com/pricing (last accessed June 11, 2019)).) Trips and

28                                              - 23 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 24 of 35



 1   payment receipt info are logged and accessible in a user’s account, either through the Citi Bike

 2   mobile app or website. Users have the ability to choose fixed periodic billing (e.g., yearly) if

 3   desired. Users can “[p]urchase a single ride straight from the [Citi Bike] app” or “connect [an]

 4   annual membership to [their] Lyft account.” (Ex. K; see also Ex. T.)

 5          62.     Lyft uses a plurality of communication devices in connection with all of the

 6   Accused Bikeshare Services, including Citibike, to provide wireless communication between

 7   user-passengers, the smart bicycles, and central data systems in order to operate its passenger

 8   transit systems.     These devices include smartphones used by the users and system

 9   maintainers/operators, electronic equipment built-in to the bicycles and docking stations to allow

10   for tracking, identification, trip activation/completion, and billing. (Ex. T (“[T]he Citi Bike app

11   will use your phone’s location to record the route you take between your starting and ending Citi

12   Bike station. . . . When you remove a bike from the dock, the app begins recording your route.

13   When you dock your bike, the app stops recording any location data after that point.”).)

14          63.     Lyft uses a wireless means—applications running on smartphones and other

15   infrastructure—to provide on-demand allocation of users to available bicycles through its central

16   data system. (See Ex. O (available at https://www.citibikenyc.com/how-it-works (last accessed

17   June 11, 2019)).) Riders can use either the Citi Bike mobile app or directly use their “Lyft account

18   to grab a bike and go.” (Ex. K.) The technology disclosed in Professor Dickerson’s ’730 Patent

19   is thus core to the way in which Lyft operates its business.

20                  8.      Lyft Takes Credit For Development Of A Unified Transportation
                            System.
21
            64.     In connection with its recent Initial Public Offering, Lyft filed a Form S-1 with the
22
     Securities and Exchange Commission. (Form S-1 Offering Statement for Lyft, Inc., March 1,
23
     2019 (excerpted as Ex. B).) That document provides further information on Lyft’s view of its
24
     own corporate history and details regarding its current and future development plans. It is
25
     apparent that Lyft is working to realize the full breadth of Professor Dickerson’s “urban transit
26

27

28                                              - 24 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 25 of 35



 1   system” as disclosed and claimed in the ’730 Patent. It also appears that Lyft takes full credit for

 2   it.

 3          65.     Lyft claims to have “started a movement to revolutionize transportation. In 2012,

 4   we launched our peer-to-peer marketplace for on-demand ridesharing and have continued to

 5   pioneer innovations aligned with our mission. Today, Lyft is one of the largest and fastest-

 6   growing multimodal transportation networks in the United States and Canada. To date, we have

 7   facilitated over one billion rides.” (Ex B, S-1, at 1 (emphasis added).) Lyft notes that its

 8   “offerings include an expanded set of transportation modes, such as access to a network of shared

 9   bikes . . . for shorter rides and first-mile and last-mile legs of multimodal trips. We also recently

10   added information about nearby public transit routes in select cities to offer riders a robust view

11   of transportation options.” (Ex. B, S-1, at 6.)

12          66.     Lyft shares many of Professor Dickerson’s values: “Our platform enables riders

13   to optimize their journey across a number of factors including time, cost, number of seats, service,

14   comfort and convenience. True to our pioneering ethos, we are constantly innovating on our

15   platform and unlocking access to new modes of transportation.” (Ex. B, S-1, at 3.)

16          67.     In its Form S-1 filing, while discussing “Monetizing Our Multimodal Platform,”

17   Lyft described the “Ridesharing Marketplace” and then discussed its “Bikes and Scooters,”

18   stating: “We have a network of shared bikes . . . in select cities to address the needs of riders who

19   value lower-priced, more active and potentially more efficient transportation options for shorter

20   routes. In 2018, we began to generate revenue from subscription fees and single-use ride fees

21   paid by riders to access our network of shared bikes and scooters.” (Ex. B, S-1, at 78; see also

22   Ex. B, S-1, at 6, 104.)

23          68.     Lyft further stated in its Form S-1 filing that its multimodal platform includes the

24   “Ridesharing Marketplace” and Bikes among other services. (Ex. B, S-1, at 130.) Regarding the

25   “Ridesharing Marketplace” Lyft asserted: “Our core offering since 2012 connects drivers with

26   riders who need to get somewhere. The scale of our network enables us to predict demand and

27   proactively incentivize drivers to be available for rides in the right place at the right time. This

28                                              - 25 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 26 of 35



 1   allows us to optimize earning opportunities for drivers and offer convenient rides for riders,

 2   creating sustainable value to both sides of our marketplace.” Id. Regarding “Bikes and Scooters”

 3   it asserted: “We have a network of shared bikes . . . in a number of cities to address the needs of

 4   riders who are looking for lower-priced, more active and often more efficient options for short

 5   trips during heavy traffic. These modes can also help supplement the first mile and last mile of a

 6   multimodal trip with public transit.” Id.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19   (Ex. B, S-1, at 130.)

20           69.    In its offering documents, Lyft disclosed sources for revenue:         “We expect

21   Revenue per Active Rider to continue to increase as we capture more of our riders’ transportation

22   spend by driving increased ride frequency by continuing to enhance the experience on our

23   ridesharing marketplace [and] offering additional modes of transportation such as bikes . . . .”

24   (Ex. B, S-1, at 80.)

25           70.    Notably, Lyft intends to “build the defining brand of our generation and to promote

26   a company culture based on our unique values and commitment to social responsibility.” (Ex. B,

27   S-1, at 2.)

28                                             - 26 -
                                  SECOND AMENDED COMPLAINT
                                    CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 27 of 35



 1             71.    Such revenue offers ample motive for Lyft’s willful infringement of the ’730

 2   Patent.

 3                                                 COUNT I

 4                (Direct Infringement of the ’730 Patent Pursuant to 35 U.S.C. § 271(a))

 5                                                 (Claim 2)

 6             72.    Plaintiff hereby incorporates by reference the allegations of Paragraphs 1 through

 7   71 of this Complaint as if fully set forth herein.

 8             73.    Defendant has directly infringed, literally or under the doctrine of equivalents, and

 9   continues to infringe, Claim 2 of the ’730 Patent in this judicial district, in the State of California,

10   and throughout the United States under 35 U.S.C. § 271(a) by making, using, importing, selling,

11   and/or offering for sale in the United States, without license, the Accused Ridesharing Products

12   and Services and the Accused Bikeshare Services.

13             74.    Claim 2 reads as follows:

14             An automated system for providing unified billing for passenger transport
               comprising:
15
                 (a) a central data system for tracking passenger transportation
16                   vehicle usage and distributing periodic invoices for the usage;
                     and
17               (b) a plurality of communication devices for proving wireless
                     communication between passengers, vehicles, and the central data
18

19                   system in connection with the passenger transportation vehicle
                     usage; and
20               (c) a wireless means of on-demand allocation of a passenger to a
21                   specific vehicle through the central data system.

22   (’730 Patent at Claim 2, col.23 l.62-col.24 l.23.) The specific features that meet these

23   limitations are referenced below.

24

25

26

27

28                                               - 27 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 28 of 35



 1          75.     The Accused Ridesharing Products and Services and the Accused Bikeshare

 2   Services are an “automated system for providing unified billing for passenger transport.” (See

 3   Paragraphs 42-63.)1

 4          76.     The Accused Ridesharing Products and Services and the Accused Bikeshare

 5   Services comprise “a central data system for tracking passenger transportation vehicle usage

 6   and distributing periodic invoices for the usage.” (See Paragraphs 44-47; 55-61.)

 7          77.     The Accused Ridesharing Products and Services and the Accused Bikeshare

 8   Services comprise “a plurality of communication devices for proving wireless communication

 9   between passengers, vehicles, and the central data system in connection with the passenger

10   transportation vehicle usage.” (See Paragraphs 48-51; 62-63.)

11          78.     The Accused Ridesharing Products and Services and the Accused Bikeshare

12   Services include “a wireless means of on-demand allocation of a passenger to a specific vehicle

13   through the central data system.” (See Paragraphs 44-50; 55-59.)

14          79.     Defendant’s infringement of the ’730 Patent has injured Plaintiff and will continue

15   to cause severe and irreparable damage as long as Defendant’s infringing activities continue.

16          80.     Plaintiff is entitled to recover damages adequate to compensate it for the injuries

17   complained of herein but, in no event, no less than a reasonable royalty.

18                                                COUNT II

19         (Indirect Infringement of the ’730 Patent Pursuant to U.S.C. 35 U.S.C. § 271(b))

20                                                (Claim 2)

21          81.     Plaintiff hereby incorporates by reference the allegations of Paragraphs 1 through

22   80 of this Complaint as if fully set forth herein.

23          82.     As set forth above, Defendant directly infringed the ’730 Patent in this judicial

24   district, in the State of California, and throughout the United States.

25

26   1
      These refer to the averments contained in the referenced paragraphs of this Complaint, see supra,
     which describe and establish infringement by the Lyft Accused Ridesharing Products and
27   Services and the Lyft Accused Bikeshare Services.
28                                                 - 28 -
                                  SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 29 of 35



 1          83.     Accused Ridesharing Products and Services are “bundled up into a platform” in

 2   the form of the Lyft App, the Lyft Rider App, and the Lyft Driver App, all of which allow

 3   passengers to contact drivers and others. (See Paragraphs 43-51.) Lyft induces passengers,

 4   drivers, and others to download this platform in the form of a smartphone application to allow

 5   drivers and passengers to use the Accused Ridesharing Products and Services.

 6          84.     Similarly, Lyft’s Accused Bikeshare Services are “bundled up into a platform” in

 7   the form of Lyft’s software (e.g., the Citi Bike mobile app), which allows users to connect with

 8   shared bicycles. (See Paragraphs 52-63.) Lyft induces users to download this platform in the

 9   form of a smartphone application to allow them to use the Accused Bikeshare Services.

10          85.     Defendant has indirectly infringed, literally or under the doctrine of equivalents,

11   and continues to infringe, claim 2 of the ’730 Patent within this judicial district, in the State of

12   California, and throughout the United States under 35 U.S.C. § 271(b) by inducing, instructing,

13   directing, controlling, advertising, and/or requiring others to directly infringe claim 2 of the ’730

14   Patent, including customers, purchasers, users, developers, passengers, drivers, and users of the

15   Accused Ridesharing Products and Services and the Accused Bikeshare Services.

16          86.     Defendant’s infringement of the ’730 Patent has injured Plaintiff and will continue

17   to cause severe and irreparable damage as long as Defendant’s infringing activities continue.

18          87.     Plaintiff is entitled to recover damages adequate to compensate it for the injuries

19   complained of herein but, in no event, no less than a reasonable royalty.

20                                              COUNT III

21          (Direct Infringement of the ’730 Patent Pursuant to U.S.C. 35 U.S.C. § 271(a))

22                                                (Claim 3)

23          88.       Plaintiff hereby incorporates by reference the allegations of Paragraphs 1

24   through 87 of this Complaint as if fully set forth herein.

25          89.       Defendant has directly infringed, literally or under the doctrine of equivalents,

26   and continues to infringe, claim 3 of the ’730 Patent in this judicial district, in the State of

27   California, and throughout the United States under 35 U.S.C. § 271(a) by making, using,

28                                              - 29 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 30 of 35



 1   importing, selling, and/or offering for sale in the United States, without license, infringing

 2   products and services.

 3          90.         Claim 3 of the ’730 Patent claims:

 4                  An automated system for providing unified billing for passenger transport
                    comprising:
 5
                    (a)        a central data system for tracking passenger transportation vehicle
 6                             usage and distributing periodic invoices for the usage; and
                    (b)        a plurality of communication devices for providing wireless
 7                             communication between passengers, vehicles, and the central data
                               system in connection with the passenger transportation vehicle usage;
 8                  (c)        a wireless means of on-demand allocation of a passenger to a specific
                               vehicle through the central data system; and
 9                  (d)        a wireless means of informing the passenger of the assignment and
                               updated expected arrival time.
10   (’730 Patent at Claim 3, col.24 ll.23-35.) The specific features that meet these limitations are
11   set forth below.
12          91.     The Accused Ridesharing Products and Services and the Accused Bikeshare
13   Services comprise an “automated system for providing unified billing for passenger transport.”
14   (See Paragraphs 42-63.)
15          92.     The Accused Ridesharing Products and Services and the Accused Bikeshare
16   Services provide “a central data system for tracking passenger transportation vehicle usage and
17   distributing periodic invoices for the usage.” (See Paragraphs 44-47; 55-61.)
18          93.     The Accused Ridesharing Products and Services and the Accused Bikeshare
19   Services comprise “a plurality of communication devices for providing wireless communication
20   between passengers, vehicles, and the central data system in connection with the passenger
21   transportation vehicle usage.” (See Paragraphs 48-51; 62-63.)
22          94.     The Accused Ridesharing Products and Services and the Accused Bikeshare
23   Services comprise “a wireless means of on-demand allocation of a passenger to a specific vehicle
24   through the central data system.” (See Paragraphs 44-50; 55-59.)
25          95.     The Accused Ridesharing Products and Services and the Accused Bikeshare
26   Services comprise “a wireless means of informing the passenger of the assignment and updated
27   expected arrival time.” (See Paragraphs 44-46; 57-63.)
28                                              - 30 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 31 of 35



 1          96.     Defendant’s infringement of the ’730 Patent has injured Plaintiff and will continue

 2   to cause severe and irreparable damage as long as Defendant’s infringing activities continue.

 3          97.     Plaintiff is entitled to recover damages adequate to compensate it for the injuries

 4   complained of herein but, in no event, no less than a reasonable royalty.

 5                                               COUNT IV

 6         (Indirect Infringement of the ’730 Patent Pursuant to U.S.C. 35 U.S.C. § 271(b))

 7                                                (Claim 3)

 8          98.     Plaintiff hereby incorporates by reference the allegations of Paragraphs 1 through

 9   97 of this Complaint as if fully set forth herein.

10          99.     As set forth above, Defendant directly infringed, and continues to infringe, claim

11   3 of the ’730 Patent.

12          100.    Lyft’s Accused Ridesharing Products and Services are “bundled up into a

13   platform” in the form of the Lyft App, the Lyft Rider App, and the Lyft Driver App, all of which

14   allow passengers to contact drivers and others. (See Paragraphs 43-51.) Lyft induces passengers,

15   drivers, and others to download this platform in the form of a smartphone application to allow

16   drivers and passengers to use the Accused Ridesharing Products and Services.

17          101.    Similarly, Lyft’s Accused Bikeshare Services are “bundled up into a platform” in

18   the form of Lyft’s software (e.g., the Citi Bike mobile app), which allows users to connect with

19   shared bicycles. (See Paragraphs 52-63.) Lyft induces users to download this platform in the

20   form of a smartphone application to allow them to use the Accused Bikeshare Services.

21          102.    Defendant has indirectly infringed, literally or under the doctrine of equivalents,

22   and continue to infringe, claim 3 of the ’730 Patent within this judicial district, in the State of

23   California, and throughout the United States under 35 U.S.C. § 271(b) by inducing, instructing,

24   directing, controlling, advertising, and/or requiring others to directly infringe, without license,

25   claim 3 of the ’730 Patent, including customers, purchasers, users, developers, passengers,

26   drivers, and users of the Accused Ridesharing Products and Services and the Accused Bikeshare

27   Services.

28                                              - 31 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 32 of 35



 1           103.   Defendant’s infringement of the ’730 Patent has injured Plaintiff and will continue

 2   to cause severe and irreparable damage as long as Defendant’s infringing activities continue.

 3           104.   Plaintiff is entitled to recover damages adequate to compensate it for the injuries

 4   complained of herein but, in no event, no less than a reasonable royalty.

 5                                                COUNT V

 6              (Direct Infringement of the ’730 Patent Pursuant to 35 U.S.C. § 271(a))

 7                                                 (Claim 6)

 8           105.   Plaintiff hereby incorporates by reference the allegations of Paragraphs 1 through

 9   104 of this Complaint as if fully set forth herein.

10           106.   Defendant has directly infringed, literally or under the doctrine of equivalents, and

11   continues to infringe, claim 6 of the ’730 Patent in this judicial district, in the State of California,

12   and throughout the United States under 35 U.S.C. § 271(a) by making, using, importing, selling,

13   and/or offering for sale in the United States, without license, infringing products and services.

14           107.   Claim 6 of the ’730 Patent reads as follows:

15                  An automated system for providing unified billing for passenger
                    transport comprising:
16

17                  (a)      a central data system for tracking passenger
                             transportation vehicle usage and distributing periodic
18                           invoices for the usage; and
                    (b)      a plurality of communication devices for providing
19                           wireless communication between passengers, vehicles, and
                             the central data system in connection with the passenger
20                           transportation vehicle usage; and
21                  (c)      a wireless means of detecting the proximity of the
                             passenger and alerting the passenger of the proximity of
22                           the vehicle.

23   (’730 Patent at Claim 6, col.24 ll.53-65.) The specific features that meet these limitations are

24   set forth below.

25           108.   The Accused Ridesharing Products and Services and the Accused Bikeshare

26   Services comprise an “automated system for providing unified billing for passenger transport.”

27   (See Paragraphs 42-63.)

28                                               - 32 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 33 of 35



 1             109.   The Accused Ridesharing Products and Services and the Accused Bikeshare

 2   Services comprise an “a central data system for tracking passenger transportation vehicle usage

 3   and distributing periodic invoices for the usage.” (See Paragraphs 44-47; 55-61.)

 4             110.   The Accused Ridesharing Products and Services and the Accused Bikeshare

 5   Services comprise “a plurality of communication devices for providing wireless communication

 6   between passengers, vehicles, and the central data system in connection with the passenger

 7   transportation vehicle usage.” (See Paragraphs 48-51; 62-63.)

 8             111.   The Accused Ridesharing Products and Services and the Accused Bikeshare

 9   Services comprise an “a wireless means of detecting the proximity of the passenger and alerting

10   the passenger of the proximity of the vehicle.” (See Paragraphs 44-51; 56-61.)

11             112.   Defendant’s infringement of the ’730 Patent has injured Plaintiff and will continue

12   to cause severe and irreparable damage as long as Lyft’s infringing activities continue.

13             113.   Plaintiff is entitled to recover damages adequate to compensate it for the injuries

14   complained of herein but, in no event, no less than a reasonable royalty.

15                                               COUNT VI

16         (Indirect Infringement of the ’730 Patent Pursuant to U.S.C. 35 U.S.C. § 271(b))

17                                                 (Claim 6)

18             114.   Plaintiff hereby incorporates by reference the allegations of Paragraphs 1 through

19   113 of this Complaint as if fully set forth herein.

20             115.   As set forth above, Defendant directly infringed and continues to infringe Claim 6

21   of the ’730 Patent within this judicial district, in the State of California, and throughout the United

22   States.

23             116.   Lyft’s Accused Ridesharing Products and Services are “bundled up into a

24   platform” in the form of the Lyft App, the Lyft Rider App, and the Lyft Driver App, all of which

25   allow passengers to contact drivers and others. (See Paragraphs 43-51.) Lyft induces passengers,

26   drivers, and others to download this platform in the form of a smartphone application to allow

27   drivers and passengers to use the Accused Ridesharing Products and Services.

28                                               - 33 -
                                    SECOND AMENDED COMPLAINT
                                      CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 34 of 35



 1          117.    Similarly, Lyft’s Accused Bikeshare Services are “bundled up into a platform” in

 2   the form of Lyft’s Bikeshare software (e.g., the Citi Bike mobile app), which allows users to

 3   connect with shared bicycles. (See Paragraphs 52-63.) Lyft induces users to download this

 4   platform in the form of a smartphone application to allow them to use the Accused Bikeshare

 5   Services.

 6          118.    Defendant has indirectly infringed, literally or under the doctrine of equivalents,

 7   and continue to infringe claim 6 of the ’730 Patent within this judicial district, in the State of

 8   California, and throughout the United States under 35 U.S.C. § 271(b) by inducing, instructing,

 9   directing, controlling, advertising, and/or requiring others to directly infringe, without license,

10   claim 6 of the ’730 Patent, including customers, purchasers, users, developers, drivers, and users

11   of the Accused Ridesharing Products and Services and the Accused Bikeshare Services.

12          119.    Defendant’s infringement of the ’730 Patent has injured Plaintiff and will continue

13   to cause severe and irreparable damage as long as Defendant’s infringing activities continue.

14          120.    Plaintiff is entitled to recover damages adequate to compensate it for the injuries

15   complained of herein but, in no event, no less than a reasonable royalty.

16                                    DEMAND FOR JURY TRIAL

17          121.    Plaintiff demands that all issues be determined by a jury.

18                                       PRAYER FOR RELIEF

19          WHEREFORE, Plaintiff prays for a judgment in its favor and against Defendant and

20   respectfully request the following relief:

21          A.      A judgment declaring that Defendant has infringed, either literally or under the
                    doctrine of equivalents, one or more claims of U.S. Patent No. 6,697,730;
22
            B.      A finding that Defendant’s infringement of the ’730 Patent has been willful and a
23                  judgment for enhanced damages;

24          C.      A judgment awarding Plaintiff damages adequate to compensate for Defendant’s
                    infringement;
25
            D.      Pre-judgment and post-judgment interest to the full extent allowed under the law,
26                  as well as its costs;
27          E.      Attorneys’ fees in this action as an exceptional case pursuant to 35 U.S.C. § 285;
28                                              - 34 -
                                   SECOND AMENDED COMPLAINT
                                     CASE NO. 3:18-CV-07152-JST
     Case 3:18-cv-07152-JST Document 88 Filed 06/14/19 Page 35 of 35



 1          F.     Costs and expenses in this action; and

 2          G.     Such other and further relief as the Court deems just and proper.

 3   Respectfully submitted,

 4

 5   Dated: June 14, 2019                        /s/ Jeffrey J. Toney
                                                 Jeffrey J. Toney (admitted pro hac vice)
 6                                               Ralph E. Gaskins (admitted pro hac vice)
                                                 Jackie L. Toney (admitted pro hac vice)
 7                                               Paul G. Williams (admitted pro hac vice)
                                                 KASOWITZ BENSON TORRES LLP
 8                                               1349 West Peachtree Street, N.W., Suite 1500
                                                 Atlanta, Georgia 30309
 9                                               Telephone: (404) 260-6080
                                                 Facsimile: (404) 260-6081
10                                               jtoney@kasowitz.com
                                                 rgaskins@kasowitz.com
11                                               jatoney@kasowitz.com
                                                 pwilliams@kasowitz.com
12
                                                 Lyn R. Agre (SBN 178218)
13                                               Margaret A. Ziemianek (SBN 233418)
                                                 KASOWITZ BENSON TORRES LLP
14                                               101 California Street, Suite 2300
                                                 San Francisco, California 94111
15                                               Telephone: (415) 421-6140
                                                 Facsimile: (415) 398-5030
16                                               lagre@kasowitz.com
                                                 mziemianek@kasowitz.com
17
                                                 Attorneys for Plaintiff RideApp, Inc.
18

19

20

21

22

23

24

25

26

27

28                                            - 35 -
                                 SECOND AMENDED COMPLAINT
                                   CASE NO. 3:18-CV-07152-JST
